Citation Nr: 1113579	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for postoperative residuals of a left thumb fracture.  

2.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee.  

4.  Entitlement to an initial rating greater than 10 percent for left foot pes planus with old first metatarsal head trauma.  

5.  Entitlement to an initial compensable rating for degenerative joint disease of the right ankle.  

6.  Entitlement to an initial compensable rating for degenerative joint disease of the left ankle.  

7.  Entitlement to an initial compensable rating for residuals of dislocation of the left little finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran retired in August 2008 after more than twenty years active duty.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Thereafter, the case was transferred to the jurisdiction of the RO in St. Louis, Missouri.  

The issues of entitlement to an initial compensable evaluation for degenerative joint disease of the right ankle and entitlement to an initial compensable evaluation for degenerative joint disease of the left ankle are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence shows that the postoperative residuals of a left thumb fracture are manifested by painful motion of the left thumb, with the gap between the thumb pad and the fingers being more than two inches.  

2.  The medical evidence shows that the right knee degenerative joint disease is manifested by painless limitation of flexion to no less than 115 degrees, full painless extension, and no instability, but with complaints of pain and stiffness on use causing difficulty climbing stairs.  

3.  The medical evidence shows that the left knee degenerative joint disease is manifested by painless limitation of flexion to no less than 125 degrees, full painless extension, and no instability, but with complaints of pain and stiffness on use causing difficulty climbing stairs.  

4.  The medical evidence shows that the left foot pes planus is manifested by tenderness to palpation over the medial arch, inward bowing of the Achilles tendon, and the weight bearing line over the great toe, and pain on manipulation, but without marked deformity, indication of swelling and characteristic callosities.  

5.  The medical evidence shows that the residuals of dislocation of the left little finger are manifested by painful limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for postoperative residuals of a left thumb fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).  

2.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

3.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for left foot pes planus with old first metatarsal head trauma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  

5.  The criteria for an initial compensable rating for residuals of dislocation of the left little finger have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to an increased evaluation arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded two VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, each examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from June 1988 to August 2008.  In April 2008, prior to his retirement, he submitted claims for service connection for several disabilities, which were granted in December 2008.  Initially, the RO assigned a 10 percent rating for each knee disability and noncompensable ratings for each of the other disabilities listed above, effective September 1, 2008, the day following the Veteran's separation from service.  The Veteran perfected an appeal of that decision.  A rating decision in September 2010 increased the rating for the left thumb disability to 20 percent and the rating for left foot pes planus to 10 percent, each from September 1, 2008.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that when a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Residuals Of Left Thumb Fracture 

The RO has rated the residuals of the Veteran's left thumb fracture under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5228 (2010).  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Code 5228 provides for a noncompensable rating when there is limitation of motion of the thumb with a gap of less than one inch between the thumb pad and the fingers, when the thumb is attempting to oppose the fingers.  For a 10 percent rating, there must be a gap of one to two inches between the thumb pad and the fingers when the thumb is attempting to oppose the fingers.  With a gap of more than two inches between the thumb pad and the fingers, a 20 percent rating is assigned.  A 20 percent evaluation is the maximum rating under the provisions of Diagnostic Code 5228. 

The service treatment records show that the Veteran fell in November 1992 and broke the left first metacarpal; he underwent closed reduction and pinning of the bone.  On VA compensation examination in May 2008, prior to his retirement, the Veteran reported that he now had pain on hyperextension of his left thumb, and stiffness, as well as throbbing of the joint and weakness with gripping or pinching.  On examination, there was no gap between the left thumb pad and the fingers.  There was full range of motion of the left thumb without pain or tenderness, even after repetitions.  The examiner indicated that the Veteran's left thumb disability caused moderate impairment with chores, exercise, and recreation, mild problems with dressing, and no other effect on his daily activities.  The examiner opined that this disability produced no significant effect on the Veteran's occupation.  

On VA compensation examination in June 2010, the Veteran reported that his left thumb disability had grown progressively worse, indicating that he had no strength in his left hand.  The examiner noted that the gap between the left thumb pad and the fingers was more than two inches and that there was objective evidence of pain on motion, although there was no additional pain or limitation of motion on repetitive motion.  There was no ankylosis.  Functionally, the examiner indicated that the Veteran had difficulty gripping with his left hand, producing mild problems with dressing, and moderate difficulty with chores, exercise, sports, and recreation.  

As 20 percent is the maximum evaluation for a thumb disability, no higher rating may be assigned.  The Rating Schedule does not provide a more favorable result.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228; see also Johnston v. Brown, 10 Vet. App. 80 (1997).  

Right Knee Degenerative Joint Disease 

The RO has rated the Veteran's right knee disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2010).  The hyphenated code indicates that the Veteran's osteoarthritis, right knee, includes both arthritis due to trauma, Diagnostic Code 5010, and limitation of flexion of the leg, Diagnostic Code 5260.  38 C.F.R. § 4.27.  

Limitation of motion of knee joint is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

The service treatment records show that the Veteran underwent right knee medial meniscus repair, with locked right knee in 1998.  

On VA compensation examination in May 2008, the Veteran reported that he experienced pain in the knee going up stairs and with weather changes.  He reported constant right knee pain, with associated stiffness, weakness, and crackling of the knee, and flare-ups that would last one day.  On examination, flexion of the knee was possible to 115 degrees, with extension to 0 degrees.  The examiner did not indicate whether range of motion was limited by pain.  There was no additional loss of range of motion on repetitive use.  Further, there was no grinding or instability or any patellar or meniscus abnormality.  The examiner indicated that the Veteran's right knee disability affected his occupational activities by decreasing mobility and producing problems with lifting and carrying.  The Veteran reported that he experienced lack of stamina, weakness, fatigue, decreased strength, and lower extremity pain.  The disability also produced moderate impairment with chores, shopping, and recreation, severely impacted exercise, and prevented his participation in sports.  X-rays showed mild right knee degenerative joint disease.  

At the time of a June 2010 VA compensation examination, the Veteran stated that his right knee pain had grown progressively worse.  He denied any flare-ups, weakness, instability, or giving way.  The Veteran indicated that he was unable to stand for more than a few minutes or walk for more than a few yards.  On examination, the Veteran's gait was normal.  There was crepitus and grinding, but no instability.  There was no abnormality of the patella or the meniscus.  The Veteran was able to flex his right knee to 135 degrees and extend the knee to 0 degrees without objective evidence of pain.  The examiner stated that there was also no objective evidence of pain or additional limitation of motion following repetitive motion.  The examiner further commented regarding the Veteran's knee and ankle disabilities together that they had a mild effect on recreation, a moderate effect on chores, shopping, and sports, and a severe effect on exercise.  X-rays of the right knee showed minimal osteoarthritis.  

The limitation of flexion noted on both VA compensation examinations does meet the criteria for a compensable rating.  Moreover, there is no evidence of limitation of extension of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by x-ray evidence, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id. Note (1).  

In the instant case, x-rays performed in 2008 and 2010 found mild right knee degenerative joint disease, and minimal osteoarthritis.  The Veteran has complained that the pain in his right knee has become progressively worse and indicated that he was unable to stand for more than a few minutes or walk for more than a few yards.  Although the reported clinical findings do not met the criteria for a 10 percent rating based on limitation of motion, arthritis productive of painful motion warrants at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2010).  Thus, despite no objective evidence of pain reported on the examinations, the Veteran's complaints of right knee pain on use warrants a 10 percent evaluation.  Id.; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Further, a separate compensable rating under Diagnostic Code 5257 is not warranted as there is no evidence of instability of the right knee.  See 38 C.F.R. § 4.71, Diagnostic Code 5257 (2010).  Additionally, in the absence of evidence of further cartilage dislocation or frequent episodes of locking, pain, and effusion into the joint, a rating in excess of 10 percent under Diagnostic Code 5258 may not be assigned.  See 38 C.F.R. § 4.71, Diagnostic Code 5258 (2010).

Considering the Veteran's complaints, the Board finds that a 10 percent rating under Diagnostic Code 5260 adequately contemplates the level of impairment due to the service-connected degenerative joint disease of the right knee.  Because a 10 percent rating is currently in effect, no higher rating may be assigned.  

Left Knee Degenerative Joint Disease 

The RO has also rated the Veteran's left knee disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2010).  

The report of the Veteran's enlistment examination shows that he underwent arthroscopic surgery on his left knee in 1983 for a torn medial collateral ligament; examination of the left knee at that time was normal.  Beginning in 1995 and periodically throughout service, the Veteran was seen for complaints of left knee pain, variously diagnosed as left knee pain and laxity, inflammatory process to the medial structures of the left knee, and left knee meniscal tear.  The Veteran underwent arthroscopic left knee surgery on three occasions during service, first for medial meniscal repair, second for plica repair and repair of a torn anterior cruciate ligament, and third for limited chondroplasty left knee medial femoral condyle chondrosis.  Magnetic resonance imaging (MRI) of the left knee in March 2001, prior to the last surgery showed a left anterior cruciate ligament tear, remote medial collateral ligament injury, and a tear of the body and posterior horn of the medial meniscus, with associated chondromalacia and subchondral cystic changes of the medial femoral condyle.  

On VA compensation examination in May 2008, the Veteran reported that he had not sought treatment for his left knee since 2001.  He indicated that he experienced crackling of the knee with movement and constant pain of the patella area after running; he denied any giving way or instability.  He stated that he had received physical therapy and exercise training.  The Veteran complained of pain, stiffness, and weakness in his left knee, with recurrent effusions.  He reported that flare-ups would last two to three days.  On examination, flexion of the knee was possible to 125 degrees, with extension to 0 degrees.  The examiner did not indicate at what point range of motion was limited by pain.  There was no additional loss of range of motion on repetitive use.  Further, there was no grinding or instability or any patellar or meniscus abnormality.  The examiner indicated that the Veteran's left knee disability affected his occupational activities by decreasing mobility and producing problems with lifting and carrying.  The Veteran reported that he experienced lack of stamina, weakness, fatigue, decreased strength, and lower extremity pain.  The disability also produced moderate impairment with chores, shopping, and recreation, severely impacted exercise, and prevented his participation in sports.  X-rays showed mild left knee degenerative joint disease with previous cruciate ligament repair.  

At the time of a June 2010 VA compensation examination, the Veteran stated that his left knee pain had grown progressively worse.  He denied any flare-ups, weakness, instability, or giving way.  The Veteran indicated that he was unable to stand for more than a few minutes or walk for more than a few yards.  On examination, the Veteran's gait was normal.  There was crepitus and grinding, but no instability.  There was normal abnormality of the patella or the meniscus.  The Veteran was able to flex his left knee to 130 degrees and extend the knee to 0 degrees without objective evidence of pain.  The examiner stated that there was no objective evidence of pain or additional limitation of motion following repetitive motion.  The examiner further commented regarding the Veteran's knee and ankle disabilities together that they had a mild effect on recreation, a moderate effect on chores, shopping, and sports, and a severe effect on exercise.  X-rays of the left knee showed mild degenerative changes and the previous tendon repair.  

As with the right knee, the limitation of flexion and extension of the left knee noted on both VA compensation examinations does meet the criteria for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Further, as there is no evidence of instability of the left knee since the Veteran's ligament repair surgery during service, a separate compensable rating is also not warranted under Diagnostic Code 5257.  Additionally, in the absence of evidence of further cartilage dislocation or frequent episodes of locking, pain, and effusion into the joint, a rating in excess of 10 percent under Diagnostic Code 5258 may not be assigned.  See 38 C.F.R. § 4.71, Diagnostic Code 5258 (2010).

As noted above, although the reported clinical findings do not meet the criteria for a 10 percent rating for left knee limitation of motion, arthritis productive of painful motion warrants at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2010).  Thus, despite no objective evidence of pain reported on the examinations, the Veteran's complaints of left knee pain on use warrants a 10 percent evaluation.  Id.; see also Lichtenfels, 1 Vet. App. at 488.  

Considering the Veteran's complaints, the 10 percent rating currently assigned adequately contemplates the level of impairment due to the service-connected degenerative joint disease of the left knee.  Accordingly, a rating in excess thereof is not warranted.  

Left Foot Pes Planus

The Veteran's left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276, which contemplates acquired flatfoot.  Diagnostic Code 5276 provides for a 10 percent rating for unilateral or bilateral moderate flatfoot, with the weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 20 percent rating requires objective evidence of marked deformity of one foot, pain on manipulation and use accentuated, an indication of swelling on use, or characteristic callosities.  For marked pronation, extreme tenderness of the plantar surface of one foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, no improved by orthopedic shoes or appliances, a 30 percent rating is assigned.  

In this case, the medical evidence of record shows that the Veterans service-connected left foot disability is currently diagnosed as pes planus with old first metatarsal head trauma.  The service treatment records are silent for treatment for any left foot injury or disease.  

On VA compensation examination in May 2008, the Veteran reported that he had started having intermittent pain in the arch of his left foot after prolonged walking or standing following his left knee surgery in 2001.  He also reported having stiffness, fatigability, weakness and lack of endurance in the left foot after standing and walking.  On examination, there was no evidence of painful motion, swelling, tenderness, instability, or weakness.  There was no evidence of abnormal weight bearing or other foot deformity.  X-rays of the left foot showed pes planus, with changes in the first metatarsophalangeal joint consistent with old trauma to the head of the first metatarsal.  

At the time of a VA compensation examination in June 2010, the Veteran reported that he experienced intermittent pain in the bottom arch of his left foot with prolonged standing.  The examiner indicated that there was no evidence of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  As noted above, the Veteran stated that he was unable to stand for more than a few minutes or walk more than a few yards.  He reported that he used over the counter shoe inserts, but the examiner noted that the Veteran was not wearing them at the time of the examination.  On examination of the left foot, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  Tenderness to palpation over the medial arch was shown.  The examiner indicated that there was inward bowing of the Achilles tendon that was correctible with manipulation.  There was also pain on manipulation of the foot.  The examiner found a midfoot malalignment that was correctible with manipulation.  The examiner described mild pronation of the left foot.  In addition, there was also minimal valgus angulation of the os calcis that was correctible with manipulation.  The weight bearing line was noted to be over the great toe.  Further, the examiner stated that there was no muscle atrophy or other deformity of the left foot.  Finally, the examiner commented that the left foot pes planus had no significant occupational effect, but that the disability had a moderate effect on chores, shopping, exercise, sports, and recreation.  

In the absence of objective evidence of marked deformity of one foot, an indication of swelling on use, characteristic callosities, or other more severe impairment, a 20 percent rating under Diagnostic Code 5276 is not warranted for left foot pes planus.  Therefore, the Board concludes that the criteria are not met for a rating greater than the 10 percent disability rating that is currently in effect for left foot pes planus.  

Left Little Finger Dislocation

The RO has rated the Veteran's left little finger disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5230.  Diagnostic Code 5230 provides that a noncompensable rating is to be assigned for limitation of motion of the little finger.  No other rating is provided.  

The service treatment records show that the Veteran dislocated his left little finger playing baseball in 1994; the finger was splinted.  On VA compensation examination in May 2008, the Veteran reported angulation of the proximal interphalangeal joint of the left little finger.  He indicated that he noticed weakness and pain in the finger with cold weather.  On examination, the proximal interphalangeal joint of the left little finger showed 28 degrees of angulation in flexion; further flexion to 100 degrees was possible without pain.  The examiner indicated that the Veteran's left little finger disability caused moderate impairment with chores, exercise, and recreation, mild problems with dressing, and no other effect on his daily activities.  The disability produced no significant effect on the Veteran's occupation.  

On VA compensation examination in June 2010, the Veteran reported that his left little finger disability had grown progressively worse, indicating that he had no strength in his left hand.  The examiner noted that there was limitation of motion of the left little finger, as well as objective evidence of painful motion.  Further, there was additional pain on repetitive motion, but no additional limitation of motion.  There was no ankylosis.  The examiner noted that there was angulation of the left little finger at the proximal interphalangeal joint of five degrees.  Functionally, the examiner indicated that the Veteran had difficulty gripping with his left hand, producing mild problems with dressing, and moderate difficulty with chores, exercise, sports, and recreation.  

As a noncompensable rating is the only rating available for a little finger disability, no higher rating may be assigned.  The Rating Schedule does not provide a more favorable result.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230; see also Johnston v. Brown, 10 Vet. App. 80 (1997).  

Extraschedular Evaluations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  


Left Thumb Fracture 

In this case, the Veteran's service-connected left thumb disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's left thumb disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  As noted above, the Veteran's service-connected residuals of a fracture of the first metacarpal is currently assigned the maximum rating provided by Diagnostic Code 5228.  The June 2010 examiner found that the gap between the left thumb pad and the fingers was more than two inches and that there was objective evidence of pain on motion.  When comparing this disability picture with the findings contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected left thumb disorder are more than adequately contemplated by the current disability rating assigned for his service-connected thumb disability, which represents the maximum schedular evaluation permitted.  As the criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228; VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Right Knee Degenerative Joint Disease 

The Board finds that the Veteran's service-connected right knee disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected right knee disability is evaluated as under the provisions of Diagnostic Code 5260, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's service-connected right knee disability is productive of painless limitation of flexion to no less than 115 degrees, with no limitation of extension and no instability.  The Veteran has reported pain on use, particularly in climbing stairs.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's right knee disorder with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of right knee impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's service-connected right knee disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Left Knee Degenerative Joint Disease 

The Board finds that the Veteran's service-connected left knee disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left knee disability is evaluated as under the provisions of Diagnostic Code 5260, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's service-connected left knee disability is productive of painless limitation of flexion to no less than 125 degrees, with no limitation of extension and no instability.  The Veteran has reported pain and stiffness on use, particularly in climbing stairs.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's service-connected left knee disorder are more than adequately contemplated by the currently assigned 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of left knee impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's left knee disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Left foot pes planus

The Board finds that the Veteran's service-connected left foot disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left foot pes planus is evaluated as under the provisions of Diagnostic Code 5276, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's service-connected left foot pes planus is manifest by tenderness to palpation over the medial arch, inward bowing of the Achilles tendon, pain on manipulation of the foot, and mild pronation, with the weight bearing line over the great toe.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected left foot disorder are more than adequately contemplated by the current 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of left foot pes planus, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Left Little Finger Dislocation

The Board finds that the Veteran's service-connected left little finger disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected left little finger disability is evaluated as under the provisions of Diagnostic Code 5230, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's service-connected left little finger disability is manifest by slight angulation of the proximal interphalangeal joint, with flexion possible to 100 degrees with pain.  Diagnostic Code 5230 provides for a noncompensable rating for any limitation of motion of the little finger.  It is the apparent intent of the Rating Schedule to recognize impairment of the little finger, absent amputation, as not warranting a compensable rating.  A compensable rating is not provided for little finger impairment.  Accordingly, the criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Other Considerations

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence shows no distinct period of time since the initial grant of service connection for any disability, during which the Veteran's disability varied to such an extent that a higher rating would be warranted.  Thus, staged ratings are not in order for any of the claimed disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for greater initial evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

An initial rating greater than 20 percent for postoperative residuals of a left thumb fracture is denied.  

An initial rating greater than 10 percent for degenerative joint disease of the right knee is denied.  

An initial rating greater than 10 percent for degenerative joint disease of the left knee is denied.  

An initial rating greater than 10 percent for left foot pes planus with old first metatarsal head trauma is denied.  

An initial compensable rating for residuals of dislocation of the left little finger is denied.  

	(CONTINUED ON NEXT PAGE)

REMAND

In the review of the Veteran's claims file, the Board has found that the complete report of the May 2008 VA examination was not associated with the Veteran's claims file.  The rating decision in December 2008 awarded service connection for a right ankle disorder and a left ankle disorder, and based its initial noncompensable evaluations for the right and left ankle disorders on the May 2008 VA examination.  However, the medical findings from the May 2008 VA examination that are referred to in the December 2008 rating decision are not in the Veteran's claims file, to include the range of motion studies and the x-rays of the left and right ankle.  Therefore, a complete copy of the May 2008 VA examination must be associated with the Veteran's claims file prior to appellate review of these issues.   

Accordingly, these issues are remanded for the following actions:

1.  The RO must obtain and associate the complete report of the May 2008 VA examination, to include the clinical and radiology reports regarding the Veteran's service-connected right and left ankles.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain this evidence the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must readjudicate the issues of entitlement to an initial compensable evaluation for degenerative joint disease of the right ankle, and entitlement to an initial compensable evaluation for degenerative joint disease of the left ankle.  If any benefit on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and the opportunity to respond.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


